                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
                                                                              DOC #:
UNITED STATES DISTRICT COURT                                                  DATE FILED: 5/25/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :   19-CR-862 (VEC)
                                                                :
                                                                :       ORDER
 CARMELO VELEZ,                                                 :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

         WHEREAS on May 25, 2021, the parties appeared via video conference for a change-of-

plea proceeding in this matter;

         WHEREAS at the hearing, Mr. Velez waived an in person appearance;

         WHEREAS the Court found that because the Metropolitan Detention Center would

require Mr. Velez to quarantine if he were to come to Court for an in-Court proceeding and

because the quarantine would cause him to lose his current job assignment, the interests of

justice compelled proceeding via video conference instead of in open court;

         WHEREAS Mr. Velez authorized Defense counsel to sign the plea agreement on his

behalf; and

         WHEREAS Mr. Velez entered a plea of guilty, which was accepted by the Court;

         IT IS HEREBY ORDERED that Mr. Velez will be sentenced on Tuesday, September

21, 2021 at 11:00 A.M. Pre-sentencing submissions are due no later than Tuesday, September

7, 2021.

         IT IS FURTHER ORDERED that the sentencing will be held in Courtroom 443 of the

Thurgood Marshall United States Courthouse, located at 40 Foley Square, New York, New York

10007.
       IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the enclosed instructions. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client do not meet the requirements.

       IT IS FURTHER ORDERED that interested members of the public may attend by dialing

1-888-363-4749, using the access code 3121171 and the security code 0862. All of those

accessing the hearing are reminded that recording or rebroadcasting of the proceeding is

prohibited by law.




SO ORDERED.
                                                      _________________________________
Date: May 25, 2021                                          VALERIE CAPRONI
      New York, NY                                          United States District Judge




                                             2 of 3
Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet the
requirements for entry, you will be sent a QR code to be used at the SDNY entry device at the
courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                               3 of 3
